                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    JEFF OLBERG, an individual, et al.                   CASE NO. C18-0573-JCC
10                            Plaintiffs,                  MINUTE ORDER
11            v.

12    ALLSTATE INSURANCE COMPANY, an
      Illinois corporation, et al.
13
                              Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to extend the case
18   schedule (Dkt. No. 68). Having thoroughly reviewed the motion and relevant record, the Court
19   hereby GRANTS the motion. The case schedule is AMENDED as follows:
20

21
         Substantial completion of document               January 10, 2020
22       production
23       Plaintiffs’ class certification motion and       February 28, 2020
24       expert disclosures due

25       Deposition of Plaintiffs’ class certification    May 13, 2020
         experts to be completed by
26


     MINUTE ORDER
     C18-0573-JCC
     PAGE - 1
        Defendants’ class certification response and   May 13, 2020
 1
        expert disclosures due
 2
        Deposition of Defendants’ class                June 24, 2020
 3      certification experts to be completed by
 4      Plaintiffs’ reply in support of motion for     June 24, 2020
        class certification due
 5

 6
           DATED this 24th day of September 2019.
 7
                                                          William M. McCool
 8                                                        Clerk of Court

 9                                                        s/Tomas Hernandez
                                                          Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0573-JCC
     PAGE - 2
